Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 11/23/2020. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicants’ representative Mr. Christopher Gass, Reg. No. 69,265, on 1/4/2022.
Please rename the title of the invention as follows: 
 TO SUPPORT RESOURCE SHARING BETWEEN AN ACCESS LINK AND A BACKHAUL LINK.

Claim Interpretation
The claims are interpreted as follows: 1. (Currently Amended) A communications method, comprising:

wherein the first message carries (functional language, as explained below) first indication information, the first indication information comprises: 
information about a resource that is of a first link and that is configured by a wireless backhaul device (alternative limitation as defined by MPEP 2173.05(h)), 
information about a resource that is of a third link and that is determined by the first network device based on the information about the resource of the first link (alternative limitation; the previous limitation, despite being alternative, does provide antecedent basis for claimed "the information about the resource of the first link"; even if the information is absent from the message, the claim has provided an earlier recitation as required by MPEP 2173.05), or 
information about a resource that is of the first link and that is configured by the first network device (alternative limitation), 
wherein the first message is used to (functional language) request to hand over the wireless backhaul device to the second network device, 
wherein the first link is a communications link between the wireless backhaul device (claimed "the wireless backhaul device" has antecedent basis; despite being recited in an alternative limitation, the claim has provided an earlier recitation as required by MPEP 2173.05) and a terminal side device, and 
wherein the third link (claimed "the third link" has antecedent basis; despite being recited in an alternative limitation, the claim has provided an earlier recitation as required by MPEP 2173.05) is a communications link between the wireless backhaul device and the first network device; and 
sending, by the second network device, a second message to the first network device, wherein the second message is used to (functional language) indicate that the request for handing over the wireless backhaul device to the second network device is accepted.
The claims recite functional language such as: "the first message carries first indication information, the first indication information comprises…"; "the first message is used to request to hand over the wireless backhaul device to the…"; "the second message is used to indicate that the request for handing over the…"; however, the term "message" is NOT a nonce word. MPEP 2181 provides, under subsection I, a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f); however, the term "message" is absent from the list, and the functions are being performed by messages carried by either the first device or the second device; therefore, the limitations reciting functional language are NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
There are underlined indentations at the beginning of each limitation, in order to provide plural indentations to further segregate sub-combinations of the claim steps, as described in MPEP 608.01(m).

Reasons for Allowance
Claims 1-13 are allowed; the following is an examiner’s statement of reasons for allowance: claim 1, a method claim, is the broadest independent claim.
nd and 3rd paragraphs, where a first donor base station determines that a relay node needs to be handed over to a target base station; the donor sends a handover request to the target, the handover request message containing information about resources necessary to accommodate the relay node; in case these resources are available, the target will send an acknowledgement message to the donor.
Liu et al (publication number 2013/0250918), hereinafter Liu, teaches in Fig. 3 and par 85-90, a source e-NodeB (eNB) which sends a handover request to a target eNB, requesting re-hosting of a relay node (RN), the request containing RN subframe configuration information; in response, the target eNB sends a response back to the source eNB, the response including RN handover parameters. 

    PNG
    media_image1.png
    435
    497
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    496
    1189
    media_image2.png
    Greyscale

Teyeb addresses the claim requirements of a handover request message containing resource information; Liu addresses the claim requirements for a handover request message containing resource information about a relay node, followed by a response message from a target eNB; Yang meets the claim requirement "backhaul device" where Teyeb and Liu mention "relay node"; however, no combination of these references would teach or suggest or render obvious the limitations of claim 1, i.e., a source base station, while serving a backhaul device, sends to a target base station a request to hand over the backhaul device to the target base station; the target base station replies to the source base station with a confirmation that the request was accepted; the claim also requires the handover request to contain alternative limitations; the request may contain either 1. information about a resource of a first link and that is configured by the backhaul device, wherein the first link is a communications link between the backhaul device and a terminal device, OR 2. information about a resource of a third link and that 
All independent claims have limitations similar to the ones cited; therefore, the reasons would be similar. Therefore, the further limitations of the above mentioned claims are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644